DETAILED ACTION
	The current Office Action is in response to the papers submitted 05/04/2021.  Claims 1 – 12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
The application has been amended as follows: 
(Claim 11)	The information processing device according to claim 1, 
wherein the storage unit is a flash memory, and
wherein the processor is further configured to store the first update status flag in the second memory area, the second update status flag in the first memory area, and the third update status flag in the first memory area or the second memory area.

Allowable Subject Matter
Claims 1 - 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 7 - 13, filed 05/04/2021, with respect to claims 1 - 12 have been fully considered and are persuasive.  The rejections of claims 1 - 12 have been withdrawn. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin (Pat 9,563,553) discloses a method for writing update data into a flash memory module to replace original data is provided. The flash memory module includes at least one block including a plurality of sectors. Each of the sectors records a flag. The data storing method includes: getting a first sector, wherein all the bits of the flag of the first sector are the second storage status; writing the update data into the first sector, and programming at least one bit as the first storage status and at least one bit as the second storage status in the flag of the first sector; identifying a second sector storing original data, wherein at least one bit of the flag of the second sector is first storage status and at least one other bit is second storage status; programming all the bits of the second sector as the first storage status.
Lin (Pub. No.: US 2016/0217068) discloses a method for writing update data into a flash memory module to replace original data is provided. The flash memory module includes at least one block including a plurality of sectors. Each of the sectors records a flag. The data storing method includes: getting a first sector, wherein all the bits of the flag of the first sector are the second storage status; writing the update data into the first 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178.  The examiner can normally be reached on 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136